      Case 1:19-cv-10247-NRB Document 20 Filed 06/19/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------X
RBC CAPITAL MARKETS, LLC,

                  Plaintiff,
                                                        O R D E R
          - against -
                                                  19 Civ. 10247 (NRB)
GARCIA HAMILTON & ASSOCIATES, LP,

                  Defendant.

----------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     On December 3, 2019, defendant submitted a letter, seeking,

inter alia, a stay of this action until the resolution of then

pending motion to dismiss in a parallel lawsuit that had previously

been filed in the Southern District of Texas (“Texas Action”).

See ECF No. 10.    On December 11, 2019, the Court stayed this case

until the resolution of the motion to dismiss in the Texas Action.

See ECF No. 13. By a letter dated June 11, 2020, defendant reported

to the Court that the Southern District of Texas had granted the

motion to dismiss.    See ECF No. 18.

     Having reviewed the parties’ letters of June 12, 2020 and

June 17, 2020, the Court hereby lifts the stay imposed in the Order

of December 11, 2019 and grants defendant leave to file a motion

to dismiss for lack of personal jurisdiction.         The Court reminds

defendant that there currently is no motion to dismiss pending in

this case.    The parties should confer on a briefing schedule
         Case 1:19-cv-10247-NRB Document 20 Filed 06/19/20 Page 2 of 2



agreeable to both sides, in which no more than sixty (60) days

elapse from the filing of the defendant’s motion to the filing of

the defendant’s reply.



Dated:       New York, New York
             June 19, 2020



                                    NAOMI REICE BUCHWALD
                                    UNITED STATES DISTRICT JUDGE
